EXHIBIT 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND WAIVER (this “Amendment”), dated as
of October 25, 2006, is entered into by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a
California corporation, as administrative agent for the persons designated in
the Credit Agreement referred to below (in such capacity, together with its
successors and assigns in such capacity, “Agent”), and INFOCUS CORPORATION, an
Oregon corporation (“Borrower”).

RECITALS

A.            Borrower, Agent and the Lenders have previously entered into that
certain Credit Agreement dated as of October 25, 2004, as amended by that
certain First Amendment to Credit Agreement, Security Agreement and Waiver,
dated as of December 3, 2004, that certain Second Amendment to Credit Agreement,
dated as of December 13, 2004, that certain Third Amendment to Credit Agreement
and Waiver dated May 6, 2005, that certain Fourth Amendment to Credit Agreement,
Second Amendment to Security Agreement and Waiver dated November 4, 2005 and
that certain Fifth Amendment to Credit Agreement dated as of June 7, 2006 (as so
amended or otherwise modified or supplemented from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made certain loans and financial
accommodations available to Borrower.  Terms used herein without definition
shall have the meanings ascribed to them in the Credit Agreement.

B.            Certain Events of Default have occurred and are continuing as a
result of Borrower’s failure to (i) achieve EBITDA of $(31,000,000) or more for
the 12-month period ending September 30, 2006, as required pursuant to Section
6.16(a)(i) of the Credit Agreement and (ii) notify Agent of the occurrence of an
Event of Default due to the Borrowers’ entering into amendments to the WF Credit
Agreement and WF Security Agreement which were not approved by Agent, as
required under item (n) of Schedule 5.3 to the Credit Agreement (collectively,
the “Known Existing Defaults”).

C.            Borrower has requested that Agent and the Lenders waive the Known
Existing Defaults and amend the Credit Agreement on the terms and conditions set
forth herein.

D.            Borrower is entering into this Amendment with the understanding
and agreement that, except as specifically provided herein, none of Agent’s or
any member of the Lender Group’s rights or remedies set forth in the Credit
Agreement or any other Loan Document is being waived or modified by the terms of
this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.             Amendments to Credit Agreement.

(a)           The first sentence of Section 3.3 of the Credit Agreement is
hereby amended and restated to read as follows:

“This Agreement shall continue in full force and effect for a term ending on
March 31, 2007 (the “Maturity Date”).”

(b)           Schedule 4.19 to the Credit Agreement is hereby replaced with the
Schedule 4.19 to this Amendment.


--------------------------------------------------------------------------------




(c)           Section 6.16(a)(i) of the Credit Agreement is hereby amended and
restated to read as follows:

“(i)          Minimum EBITDA.  EBITDA, measured on a month-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

Applicable Amount

Applicable Period

 

 

$1,200,000

For the 3 month period
ending December 31, 2004

 

 

$2,100,000

For the 6 month period
ending March 31, 2005

 

 

$(29,250,000)

For the 9 month period
ending June 30, 2005

 

 

$(38,500,000)

For the 12 month period
ending September 30, 2005

 

 

$(92,500,000)

For the 12 month period
ending December 31, 2005

 

 

$(80,500,000)

For the 12 month period
ending March 31, 2006

 

 

$(61,500,000)

For the 12 month period
ending June 30, 2006

 

 

$(31,000,000)

For the 12 month period
ending September 30, 2006

 

 

$(5,350,000)

For the 3 month period
ending December 31, 2006

 

 

$(5,050,000)

For the 3 month period
ending March 31, 2007”

 

(d)           The defined term “Availability Block” contained in Schedule 1.1 to
the Credit Agreement is hereby amended and restated to read as follows:

“ ‘Availability Block’ means the amount of $25,000,000.”

(e)           The defined term “WF Credit Agreement” contained in Schedule 1.1
to the Credit Agreement is hereby amended and restated to read as follows:

“ ‘WF Credit Agreement’ means that certain Credit Agreement, dated as of March
17, 2003, entered into by and between Borrower and Wells Fargo, as amended by
that certain First Amendment to Credit Agreement, dated December 3, 2004, by and
between Borrower and Wells Fargo, as the same may be further amended,
supplemented, waived or modified from time to time, pursuant to documents in
form and substance satisfactory to Agent.”

2


--------------------------------------------------------------------------------




(f)            The defined term “WF Credit Documents” contained in Schedule 1.1
to the Credit Agreement is hereby amended and restated to read as follows:

“ ‘WF Credit Documents’ means, collectively, the WF Credit Agreement, the WF
Security Agreement, the WF Control Agreement, that certain Standby Letter of
Credit Agreement, dated as of October 18, 2002, by and between Wells Fargo and
Borrower, as amended by that certain Addendum dated as of October 18, 2002, by
and between Wells Fargo and Borrower, and any other document related thereto or
amendments thereof in form and substance satisfactory to Agent.”

(g)           The defined term “WF Security Agreement” contained in Schedule 1.1
to the Credit Agreement is hereby amended and restated to read as follows:

“ ‘WF Security Agreement’ means that certain Security Agreement; Securities
Account, dated as of December 3, 2004, by and between Borrower and Wells Fargo,
as amended by that certain Addendum to Security Agreement: Securities Account,
dated as of December 3, 2004, and by that certain Amended and Restated Addendum
to Security Agreement: Securities Account, dated as of September 28, 2006, by
and between Borrower and Wells Fargo, as the same may be further amended,
supplemented, waived or modified from time to time, pursuant to documents in
form and substance satisfactory to Agent.”

2.             Waiver of Known Existing Defaults.  Agent, on behalf of the
Lenders, hereby waives enforcement of its and the Lender Group’s rights against
Borrower arising from the Known Existing Defaults; provided, however, nothing
herein shall be deemed a waiver with respect to any other or future failure of
Borrower to comply fully with Sections 5.3 or 6.16(a)(i) of the Credit Agreement
(as amended or modified by this Amendment).  This waiver shall be effective only
for the specific defaults comprising the Known Existing Defaults, and in no
event shall this waiver be deemed to be a waiver of enforcement of Agent’s or
any other member of the Lender Group’s rights with respect to any other Defaults
or Events of Default now existing or hereafter arising.  Nothing contained in
this Amendment nor any communications between Borrower and Agent or any other
member of the Lender Group shall be a waiver of any rights or remedies such
Persons have or may have against Borrower, except as specifically provided
herein.  Except as specifically provided herein, Agent hereby reserves and
preserves all of its and the Lender Group’s rights and remedies against Borrower
under the Credit Agreement and the other Loan Documents

3.             Accommodation Fees.  In consideration of the agreements and the
waiver set forth herein, Borrower agrees to pay to Agent, for the benefit of the
Lenders the following non-refundable fees: (a) a fee in the amount of $30,000,
fully-earned as of and due and payable in full on the date of this Amendment
(the “Initial Accommodation Fee”) and (b) a monthly fee of $25,000 (the “Monthly
Accommodation Fee”), which fee shall be due and payable, in arrears, on the last
day of each month (commencing January 31, 2007) and on the Termination Date (as
defined in the Fee Letter); provided, however, that (i) such fee that is due, in
arrears, on the Termination Date shall be an amount equal to (A) $25,000 times
(B) the result of the total number of days in the month that elapsed to and
including the Termination Date divided by the total number of days in the month
the Termination Date occurred; provided, further, however, in the event that,
for any month for which a Monthly Accommodation Fee is due, the Borrower and its
Subsidiaries exclusively utilized the foreign exchange services of Wells Fargo
(or a division thereof) for all of their foreign exchange transactions during
such month, the Monthly Accommodation Fee for such month shall be $0.

4.             Effectiveness of this Amendment.  Agent must have received the
following items, in form and content acceptable to Agent, before this Amendment,
and the waivers provided for herein are effective.

(a)           Executed Amendments.  This Amendment and an amendment to the Fee
Letter in form and substance satisfactory to Agent, each fully executed in a
sufficient number of counterparts for distribution to all parties.

(b)           Payment of Initial Accommodation Fee.  The Initial Accommodation
Fee, which fee may be paid as a charge to Borrower’s Loan Account.

3


--------------------------------------------------------------------------------




(c)           Representations and Warranties.  The representations and
warranties contained herein shall be true and correct as of the date hereof.

(d)           Other Documents and Legal Matters.  All other documents and legal
matters in connection with the transactions contemplated by this Amendment shall
have been delivered or executed or recorded.

5.             Representations and Warranties.  Borrower represents and warrants
as follows:

(a)           Authority.  Borrower has the requisite corporate power and
authority to execute and deliver this Amendment and any amendment to any other
Loan Document referenced herein, and to perform its obligations hereunder and
under the Loan Documents (as amended or modified hereby and by any amendments
thereto referenced herein) to which it is a party.  The execution, delivery and
performance by Borrower of this Amendment and any amendment to any other Loan
Document referenced herein have been duly approved by all necessary corporate
action and no other corporate proceedings are necessary to consummate such
transactions.

(b)           Enforceability.  This Amendment and any amendment to any other
Loan Document referenced herein have been duly executed and delivered by
Borrower.  This Amendment and each Loan Document (as amended or modified hereby
and by any amendments thereto referenced herein) are the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, and is in full force and effect.

(c)           Representations and Warranties.  After giving effect to this
Amendment, the representations and warranties contained in each Loan Document
(other than any such representations or warranties that, by their terms, are
specifically made as of a date other than the date hereof) are correct on and as
of the date hereof as though made on and as of the date hereof.

(d)           Due Execution.  The execution, delivery and performance of this
Amendment and any amendment to any other Loan Document referenced herein are
within the power of Borrower, have been duly authorized by all necessary
corporate action, have received all necessary governmental approval, if any, and
do not contravene any law or any contractual restrictions binding on Borrower.

(e)           No Default.  After giving effect to the waiver contained in this
Amendment, no event has occurred and is continuing that constitutes a Default or
an Event of Default.

(f)            No Duress.  This Amendment and any amendment to any other Loan
Document referenced herein have been entered into without force or duress, of
the free will of Borrower.  Borrower’s decision to enter into this Amendment and
any amendment to any other Loan Document referenced herein is a fully informed
decision and Borrower is aware of all legal and other ramifications of such
decision.

(g)           Counsel.  Borrower has read and understands this Amendment and any
amendment to any other Loan Document referenced herein, has consulted with and
been represented by legal counsel in connection herewith and therewith, and has
been advised by its counsel of its rights and obligations hereunder and
thereunder.

6.             Choice of Law.  The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the internal
laws of the State of New York governing contracts only to be performed in that
State.

7.             Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
or other similar method of electronic transmission shall be effective as
delivery of a manually executed counterpart of this Amendment.

4


--------------------------------------------------------------------------------




8.             Reference to and Effect on the Loan Documents.

(a)           Upon and after the effectiveness of this Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of
like import referring to the Credit Agreement, and each reference in the other
Loan Documents to “the Credit Agreement”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as modified and amended hereby.

(b)           Except as specifically amended above, the Credit Agreement and all
other Loan Documents, are and shall continue to be in full force and effect and
are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower to the Lender
Group.

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Agent and Lender Group under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.

(d)           To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.

9.             Ratification.  Borrower hereby restates, ratifies and reaffirms
each and every term and condition set forth in the Credit Agreement, as amended
hereby, and the Loan Documents effective as of the date hereof.

10.           Estoppel.  To induce Agent and Lender Group to enter into this
Amendment and to continue to make advances to Borrower under the Credit
Agreement, Borrower hereby acknowledges and agrees that, as of the date hereof,
there exists no right of offset, defense, counterclaim or objection in favor of
Borrower as against any member of the Lender Group with respect to the
Obligations.

11.           Integration.  This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

12.           Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

13.           Submission of Amendment.  The submission of this Amendment to the
parties or their agents or attorneys for review or signature does not constitute
a commitment by Agent or any of the Lenders to waive any of their rights and
remedies under the Loan Documents, and this Amendment shall have no binding
force or effect until all of the conditions to the effectiveness of this
Amendment have been satisfied as set forth herein.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

INFOCUS CORPORATION,
an Oregon corporation

 

 

 

 

 

 

 

By:

/s/ Roger Rowe

 

Name:

Roger Rowe

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Forbath

 

Name:

Thomas Forbath

 

Title:

Vice President

 

6


--------------------------------------------------------------------------------


SCHEDULE 4.19

1.  Indebtedness arising under the WF Credit Documents, as the same have been
provided to Agent and as the same may be amended on terms satisfactory to Agent.


--------------------------------------------------------------------------------